United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2007 or ¨ Transition Report Pursuant to Section10 or 15(d) of the Securities Exchange Act of 1934 For The Transition Period from to Commission File Number 0-15449 CALIFORNIA MICRO DEVICES CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2672609 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 490 N. McCarthy Boulevard #100 Milpitas, California 95035 (Address of principal executive offices) (Zip Code) (408) 263-3214 (Registrant’s telephone number, including area code) Not applicable (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of October 31, 2007 was 23,207,610. 1 of 44 Table of Contents California Micro Devices Corporation Form 10-Q for the Quarter Ended September 30, 2007 INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Operations for the three and six months ended September 30, 2007 and 2006 3 Condensed Consolidated Balance Sheets as of September 30, 2007 and March 31, 2007 4 Condensed Consolidated Statements of Cash Flows for the six months ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 42 SIGNATURES 43 2 of 44 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) California Micro Devices Corporation CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Net sales $ 16,122 $ 18,733 $ 29,245 $ 34,805 Cost of sales 10,853 11,228 19,890 21,217 Gross margin 5,269 7,505 9,355 13,588 Operating expenses: Research and development 1,573 2,171 3,410 4,226 Selling, general and administrative 3,721 4,067 7,638 8,261 In-process research and development - - - 2,210 Amortization of purchased intangible assets 41 42 82 76 Total operating expenses 5,335 6,280 11,130 14,773 Operating income (loss) (66 ) 1,225 (1,775 ) (1,185 ) Other income, net 642 617 1,283 1,156 Income (loss) before income taxes 576 1,842 (492 ) (29 ) Income taxes 19 465 7 669 Net income (loss) $ 557 $ 1,377 $ (499 ) $ (698 ) Net income (loss) per share – basic $ 0.02 $ 0.06 $ (0.02 ) $ (0.03 ) Weighted average common shares outstanding – basic 23,202 23,006 23,191 22,953 Net income (loss) per share–diluted $ 0.02 $ 0.06 $ (0.02 ) $ (0.03 ) Weighted average common shares and share equivalents outstanding – diluted 23,234 23,080 23,191 22,953 See Notes to Condensed Consolidated Financial Statements. 3 of 44 Table of Contents California Micro Devices Corporation CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) September 30, March 31, 2007 2007 ASSETS Current assets: Cash and cash equivalents $ 2,025 $ 1,908 Short-term investments 47,400 47,116 Accounts receivable, net 8,851 7,514 Inventories 4,510 5,172 Deferred tax assets 2,269 2,201 Prepaid expenses and other current assets 870 882 Total current assets 65,925 64,793 Property, plant and equipment, net 5,786 4,840 Goodwill 5,258 5,258 Intangible assets, net 349 432 Other long-term assets 90 560 TOTAL ASSETS $ 77,408 $ 75,883 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 6,011 $ 4,654 Accrued liabilities 2,161 3,269 Deferred margin on shipments to distributors 2,046 1,479 Current maturities of capital lease obligations 132 132 Total current liabilities 10,350 9,534 Other long-term liabilities 265 303 Total liabilities 10,615 9,837 Commitments and contingencies Shareholders' equity: Common stock and additional paid-in capital - $0.001 par value; 50,000,000 shares authorized; shares issued and outstanding: 23,205,110 and 23,151,103 as of September 30, 2007 and March 31, 2007, respectively 116,314 114,923 Accumulated other comprehensive income 4 - Accumulated deficit (49,525 ) (48,877 ) Total shareholders' equity 66,793 66,046 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 77,408 $ 75,883 See Notes to Condensed Consolidated Financial Statements. 4 of 44 Table of Contents California Micro Devices Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (499 ) $ (698 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 930 699 Accretion of investment purchase discounts (730 ) (758 ) Amortization of intangible assets 82 76 In-process research and development - 2,210 Stock-based compensation 1,192 1,576 Tax benefit from share-based payment arrangements (6 ) - Deferred income taxes (68 ) 150 Changes in assets and liabilities: Accounts receivables (1,337 ) 367 Inventories 662 47 Accounts payable and other current liabilities 988 1,834 Deferred margin on shipments to distributors 567 (44 ) Other assets and liabilities (25 ) 45 Net cash provided by operating activities 1,756 5,504 Cash flows from investing activities: Purchases of short-term investments (69,950 ) (85,689 ) Maturities and sales of short-term investments 70,400 94,439 Payments for acquisition, net of cash acquired (1,031 ) (6,985 ) Capital expenditures (1,263 ) (1,098 ) Net cash provided by (used in) investing activities (1,844 ) 667 Cash flows from financing activities: Proceeds from employee stock compensation plans 199 621 Tax benefit from share-based payment arrangements 6 - Net cash provided by financing activities 205 621 Net increase in cash and cash equivalents 117 6,792 Cash and cash equivalents at beginning of period 1,908 9,788 Cash and cash equivalents at end of period $ 2,025 $ 16,580 See Notes to Condensed Consolidated Financial Statements. 5 of 44 Table of Contents California Micro Devices Corporation NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.The condensed consolidated financial statements should be read in conjunction with the financial statements included with our annual report on Form 10-K for the fiscal year ended March 31, 2007. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position of California Micro Devices Corporation (the “Company”, “CMD”, “we”, “us” or “our”) as of September 30, 2007, and the results of operations for the three and six month periods ended September 30, 2007 and 2006, and cash flows for the six month periods ended September 30, 2007 and 2006.Results for the three and six month periods are not necessarily indicative of the results that may be expected for any other interim period or for the full fiscal year ending March 31, 2008.Certain prior year amounts in the financial statements and notes thereto have been reclassified to conform to the current 2008 presentation. The unaudited condensed consolidated financial statements include the accounts of CMD and its wholly owned subsidiary. Intercompany accounts and transactions have been eliminated. 2. Use of Estimates The preparation of financial statements in conformity with U.S GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Our estimates are based on historical experience, input from sources outside of the company, and other relevant facts and circumstances. Actual results could differ from those estimates, and such differences could be material. 3. Recent Accounting Pronouncements In September 2006, the FASB issued Statement No. 157, "Fair Value Measurements" (“FAS 157”). FAS 157 defines fair value, establishes a framework and gives guidance regarding the methods used for measuring fair value, and expands disclosures about fair value measurements. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. We are currently assessing the impact that FAS 157 will have on our results of operations and financial position. In February 2007, the FASB issued StatementNo.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“FAS159”) which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. FAS 159 is effective for fiscal years beginning after November 15, 2007. We are currently evaluating the impact, if any, of adopting FAS159 on our financial position and results of operations. 6 of 44 Table of Contents 4. Cash, Cash Equivalents and Short-Term Investments Cash and cash equivalents represent cash and money market funds as follows (in thousands); September 30, March 31, 2007 2007 Cash $ 41 $ - Money market funds 1,984 1,908 Cash and cash equivalents $ 2,025 $ 1,908 Short-term investments represent investments in certificates of deposits and debt securities with remaining maturities less than 360 days. We invest our excess cash in high quality financial instruments. We have classified our marketable securities as available for sale securities. Our available for sale securities are carried at fair value, with unrealized gains and losses reported in a separate component of shareholders’ equity. Realized gains and losses and declines in value judged to be other than temporary, if any, on available for sale securities are included in interest income. Interest on securities classified as available for sale is also included in interest and other income, net. The cost of securities sold is based on the specific identification method. Short-term investments were as follows (in thousands): September 30, March 31, 2007 2007 Commercial paper $ 25,440 $ 31,327 Corporate bonds 12,890 9,280 Asset-backed securities 5,959 4,009 U.S. Agency notes 3,111 - Certificate of deposits - 2,500 Total short-term investments $ 47,400 $ 47,116 5. Goodwill and Other Intangible Assets Goodwill Goodwill as of September 30, 2007, relates entirely to our purchase of Arques Technology, Inc. in April2006.In accordance with Statement of Financial Accounting Standards No. 142,"Goodwill and Other Intangible Assets: ("SFAS 142")goodwill is tested for impairment on annual basis, or earlier if indicators of impairment exist. We perform our annual test for impairment of goodwill during our fourth fiscal quarter. Intangible Assets In connection with the Arques acquisition, $590,000 of the purchase consideration was allocated to intangible assets.The components of intangible assets as of September 30, 2007 were as follows (in thousands): Developed and Core Technology Distributor Relationships Total Gross carrying amount at September 30, 2007 $ 520 $ 70 $ 590 Accumulated amortization 190 51 241 Net carrying amount at September 30, 2007 $ 330 $ 19 $ 349 7 of 44 Table of Contents The amortization expense for developed and core technology and distributor relationships was $41,000 and $82,000 for the three and six months ended September 30, 2007, respectively, as compared to $42,000 and $76,000 for the same periods a year ago. Based on intangible assets recorded at September 30, 2007, and assuming no subsequent additions to, or impairment of, the underlying assets, the future estimated amortization expense is approximately $83,000, $131,000 and $135,000 in the remainder of 2008, 2009 and 2010, respectively. In assessing the recoverability of goodwill and intangible assets, we must make assumptions regarding estimated future cash flows and other factors to determine the fair value of the respective assets. It is reasonably possible that these estimates, or their related assumptions, may change in the future, in which case we may be required to record additional impairment charges for these assets. 6.Balance Sheet Components Balance sheet components were as follows (in thousands): September 30, March 31, 2007 2007 Inventories: Work in process $ 1,909 $ 2,161 Finished goods 2,601 3,011 $ 4,510 $ 5,172 Accounts receivable, net: Accounts receivable $ 9,165 $ 7,904 Less allowance for doubtful accounts (3 ) (320 ) Less sales allowances and return reserves (311 ) (70 ) $ 8,851 $ 7,514 Property, plant and equipment, net: Machinery and equipment $ 11,215 $ 8,971 Computer equipment and related software 4,011 3,805 Construction in progress 358 1,008 $ 15,584 $ 13,784 Less: accumulated depreciationand amortization (9,798 ) (8,944 ) $ 5,786 $ 4,840 Accrued liabilities: Accrued salaries and benefits $ 1,053 $ 1,366 Other accrued liabilities 1,108 1,903 $ 2,161 $ 3,269 7. Capital Lease Obligations In October 2006, we entered into a three-year software lease agreement with Synopsys.The capitalized amount associated with the lease is $362,000.Concurrently, we also entered into a three-year software lease agreement with Applied Wave Research, for which the capitalized amount is $34,000.The imputed interest rate for each of these leases is approximately 8% and lease payments aggregating to $132,000 per year. The outstanding capital lease obligation as of September 30, 2007 and March 31, 2007 was $264,000.Interest expense on the lease during six months ended September 30, 2007 was $6,000. 8 of 44 Table of Contents Total fixed assets purchased under capital leases and the associated accumulated amortization was as follows (in thousands): September 30, March 31, 2007 2007 Capitalized cost $ 396 $ 396 Accumulated amortization (121 ) (55 ) Net book value $ 275 $ 341 Amortization expense for fixed assets purchased under capital leases is included in the line item titled “depreciation and amortization” on our condensed consolidated statements of cash flows. 8. Employee Stock Benefit Plans Our equity incentive program is a long-term retention program that is intended to attract and retain qualified management and technical employees and align shareholder and employee interests. Under our current equity incentive program, stock options have varying vesting periods typically over four years and are generally exercisable for a period of ten years from the date of issuance and are granted at prices equal to the fair market value of the Company’s common stock at the grant date. These plans are described fully in the Notes to Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended March 31, 2007. Stock Options Stock option activity for the six months ended September 30, 2007, is as follows (in thousands, except share prices): Shareholder Approved Plans Non-Sharholder Approved Plan All Plans Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Balance at March 31, 2007 3,493 $ 5.96 818 $ 7.42 4,311 $ 6.24 Granted 1,009 3.79 - - 1,009 3.79 Exercised (5 ) 2.75 - - (5 ) 2.75 Canceled (128 ) 5.63 (170 ) 7.81 (298 ) 6.87 Balance at September 30, 2007 4,369 $ 5.48 648 $ 7.31 5,017 $ 5.71 7.67 $ 956 The aggregate intrinsic value in the table above represents the total pretax intrinsic value, based on options with an exercise price less than the Company’s closing stock price of $4.39 as of September 28, 2007, which would have been received by the option holders had all option holders with in-the-money options exercised their options as of that date. Net cash proceeds from the exercise of stock options for the three and six months ended September 30, 2007 were $14,000 compared to $57,000 and $415,000 respectively, for the same periods a year ago. 9 of 44 Table of Contents The following table summarizes the ranges of the exercise prices of outstanding and exercisable options at September 30, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding (thousands) Average Remaining Contractual Life Weighted Average Price Number Exercisable (thousands) Weighted Average Exercise Price $ 2.75 - $ 4.00 1,245 9.26 $ 3.64 173 $ 3.28 4.01 - 6.00 1,743 7.91 4.91 769 5.25 6.01 - 8.00 1,604 6.67 6.79 1,072 6.75 8.01 - 10.00 272 6.12 8.69 272 8.69 10.01 - 22.50 153 5.35 15.19 153 15.19 $ 2.75 - $ 22.50 5,017 7.67 $ 5.71 2,439 $ 6.78 Employee Stock Purchase Plan (ESPP) Our ESPP provides that eligible employees may contribute up to 15% of their eligible earnings, through accumulated payroll deductions, toward the semi-annual purchase of our common stock at 85% of the fair market value of the common stock at certain defined points in the plan offering periods. We issued 49,007 shares under the ESPP during the six months ended September 30, 2007, compared to 34,038 for the same period a year ago.Net cash proceeds from the ESPP were $185,000 for the six months ended September 30, 2007, compared to $206,000 for the same period a year ago. There was no ESPP issuance during three months ended September 30, 2007 and 2006. Shares Available for Future Issuance under Employee Benefit Plans As of September 30, 2007, 882,000 shares were available for future issuance, which included 394,000 shares of common stock available for issuance under our ESPP, 22,000 under our UK Sub-Plan and 466,000 under our 2004 Omnibus Incentive Compensation Plan. Stock-Based Compensation Expense The following table sets forth the total stock-based compensation expense for the three and six months ended September 30, 2007 and 2006 resulting from employee stock options and ESPP included in our Condensed Consolidated Statements of Operations in accordance with FAS 123(R) (in thousands): Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Cost of sales $ 85 $ 103 $ 179 $ 233 Research and development 128 160 297 348 Selling, general and administrative 300 469 685 995 Stock-based compensation expense before income taxes 513 732 1,161 1,576 Tax benefit - - 6 - Stock-based compensation expense, net of tax $ 513 $ 732 $ 1,155 $ 1,576 10 of 44 Table of Contents The effect of recording employee stock-based compensation expense for the three and six months ended September 30, 2007 and 2006 was as follows (in thousands, except per share amounts): Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Impact on income / loss before income taxes $ 513 $ 732 $ 1,161 $ 1,576 Impact on net income / loss 513 732 1,155 1,576 Impact on basic and diluted net income / loss per share $ 0.02 $ 0.03 $ 0.05 $ 0.07 Income tax benefit of $0 and $6,000 was realized from ESPP purchases during the three and six months ended September 30, 2007, respectively, whereas no such benefit was realized during the same periods a year ago. The fair value of stock-based awards was estimated using the Black-Scholes model with the following weighted average assumptions for the three and six months ended September 30, 2007 and 2006, respectively: Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Employee Stock Options: Expected life in years 4.11 4.06 4.11 4.02 Volatility 0.64 0.71 0.64 0.70 Risk-free interest rate 4.36 % 4.78 % 4.38 % 4.83 % Dividend Yield 0 % 0 % 0 % 0 % ESPP: Expected life in years 0.50 0.50 0.50 0.50 Volatility 0.38 0.49 0.38 0.49 Risk-free interest rate 4.99 % 5.02 % 4.99 % 5.02 % Dividend Yield 0 % 0 % 0 % 0 % We currently estimate our forfeiture rate to be 17%, which is based on an analysis of expected forfeiture data using our current demographics and probabilities of employee turnover. As of September 30, 2007, we had $2.6 million of total unrecognized compensation expense, net of estimated forfeitures, related to stock options that will be recognized over the weighted average period of 3.3 years. 9. Stock Issuances During the three and six months ended September 30, 2007 and 2006, we issued the following shares of common stock under our employee stock option and employee stock purchase plans: Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Shares purchased 5,000 17,800 54,000 153,808 Aggregate purchase price $ 14,000 $ 57,000 $ 199,000 $ 621,000 11 of 44 Table of Contents 10. Net Income (Loss) Per Share The following table sets forth the computation of basic and diluted income (loss) per share (in thousands, except per share data): Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Net income (loss) $ 557 $ 1,377 $ (499 ) $ (698 ) Weighted average common shares outstanding used in the calculation ofnet income (loss) per share: Basic Shares 23,202 23,006 23,191 22,953 Effect of dilutive securities: Employee stock options 32 74 - - Dilutive shares 23,234 23,080 23,191 22,953 Net income (loss) per share: Basic $ 0.02 $ 0.06 $ (0.02 ) $ (0.03 ) Diluted $ 0.02 $ 0.06 $ (0.02 ) $ (0.03 ) Basic income (loss) per share was computed using the net income (loss) and weighted average number of common shares outstanding during the period. Diluted earnings per common share incorporate the additional shares issuable upon the assumed exercise of stock options. Due to our net loss for the six months ended September 30, 2007 and 2006, all of our outstanding options were excluded from the diluted loss per share calculation because their inclusion would have been anti-dilutive. If we had earned a profit during the six months ended September 30, 2007 and 2006, we would have added 44,002 and 173,005 common equivalent shares respectively, to our basic weighted-average shares outstanding to compute the diluted weighted-average shares outstanding. Options to purchase 4,417,732 and 3,827,079 shares of common stock were outstanding during the three months ended September30, 2007 and 2006, but were not included in the computation of diluted earnings per share because the effect was antidilutive. Employee stock options are antidilutive for a profitable company when the exercise price of the securities is greater than the average market price of the common shares for the period. 11. Comprehensive Income (Loss) Comprehensive income (loss) is principally comprised of net income (loss) and unrealized gainon our available for sale securities. Comprehensive income (loss) for the three and six months ended September 30, 2007 and 2006 was as follows (in thousands): Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Net income (loss) $ 557 $ 1,377 $ (499 ) $ (698 ) Unrealized gain on available for sale securities 24 4 4 11 Foreign currency translation adjustment - (3 ) - (4 ) Comprehensive income (loss) $ 581 $ 1,378 $ (495 ) $ (691 ) 12 of 44 Table of Contents 12. Income Taxes Effective at the beginning of the first quarter of fiscal 2008, we adopted the Financial Accounting Standards Board Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109” (“FIN 48”). FIN 48 prescribes a recognition threshold of more-likely-than-not to be sustained upon examination, specifies how tax benefits for uncertain tax positions are to be recognized, measured, and derecognized in financial statements; requires certain disclosures of uncertain tax matters; specifies how reserves for uncertain tax positions should be classified on the balance sheet; and provides transition and interim period guidance, among other provisions. As a result of the implementation of FIN 48, we recognized a $149,000 increase in the liability for unrecognized tax benefits related to tax positions taken in prior periods. This increase was accounted for as a cumulative effect of a change in accounting principle that resulted in an increase to accumulated deficit. The amount of unrecognized tax benefits as of April 1, 2007 after the FIN 48 adjustment was $175,000. For the six months ended September 30, 2007, there was no significant change to the liability for unrecognized tax benefits booked at the beginning of the year. Our policy is to include interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. As of the date of adoption of FIN 48, the amount of any accrued interest or penalties associated with any unrecognized tax positions was $49,000. The additional amount of interest and penalties for the six months ended September 30, 2007 was insignificant. We estimated that it is more likely than not that approximately $2.3 million and $2.2 million, respectively, of the deferred tax assets as of September 30, 2007 and March31, 2007 will be realized in the following year. As of September 30, 2007, a valuation allowance of approximately $21.4 million was recorded against the net deferred tax assets. The valuation allowance is decreased by approximately $0.8 million during the six months ended September 30, 2007 primarily due to revisions in estimates of our ability to realize deferred tax assets. We file income tax returns in the U.S. federal jurisdiction and in several states and foreign jurisdictions. As of September 30, 2007, the federal returns for the years ended March 31, 2004 through the current period and certain state returns for the years ended March 31, 2003 through the current period are still open to examination. However, due to the fact the Company had net operating losses and credits carried forward in most jurisdictions, certain items attributable to technically closed years are still subject to adjustment by the relevant taxing authority through an adjustment to tax attributes carried forward to open years. 13. Segment Information Our operations are classified into one operating segment. A significant portion of our net sales is derived from a relatively small number of customers.For the three and six months ended September 30, 2007 and September 30, 2006, two original equipment manufacturer (OEM) customers each represented more than 10% of our net sales. In addition, two distributors each represented more than 10% of our net sales for the three and six months ended September 30, 2007 and one distributor represented more than 10% of our net sales for the three and six months ended September 30, 2006. 13 of 44 Table of Contents Net sales to geographic regions reported below are based on the customers’ ship to locations (amounts in thousands): Three Months Ended September 30 Six Months Ended September 30 2007 2006 2007 2006 % of % of % of % of Amount Total Amount Total Amount Total Amount Total China $ 4,275 27 % $ 8,210 44 % $ 7,573 26 % $ 15,798 45 % Korea 5,875 36 % 4,028 22 % 10,728 37 % 7,630 22 % Taiwan 2,888 18 % 2,858 15 % 5,647 19 % 5,099 15 % Singapore 1,337 8 % 2,242 12 % 2,360 8 % 3,384 10 % Japan and others 186 1 % 109 1 % 260 1 % 281 1 % Total Asia Pacific 14,561 90 % 17,447 93 % 26,568 91 % 32,192 92 % United States 1,125 7 % 1,008 5 % 1,821 6 % 1,973 6 % Mexico and Brazil 176 1 % - 0 % 275 1 % 116 0 % Total Americas 1,301 8 % 1,008 5 % 2,096 7 % 2,089 6 % Europe 260 2 % 278 1 % 581 2 % 524 2 % Total net sales $ 16,122 100 % $ 18,733 100 % $ 29,245 100 % $ 34,805 100 % 14. Contingencies Environmental We have been subject to a variety of federal, state and local regulations in connection with the discharge and storage of certain chemicals used in our manufacturing processes, which are now fully outsourced to independent contract manufacturers. We have obtained all necessary permits for such discharges and storage, and we believe that we have been in substantial compliance with the applicable environmental regulations. Industrial waste generated at our facilities was either processed prior to discharge or stored in double-lined barrels until removed by an independent contractor. With the completion of our Milpitas site remediation and the closure of our Tempe facility during fiscal 2005, we now expect our environmental compliance costs to be minimal. Guarantees We enter into certain types of contracts from time to time that require us to indemnify parties against third party claims. These contracts primarily relate to (1) certain agreements with our directors and officers under which we may be required to indemnify them for the liabilities arising out of their efforts on behalf of the company; and (2) agreements under which we have agreed to indemnify our contract manufacturers and customers for claims arising from intellectual property infringement or in some instances from product defects or other issues.The conditions of these obligations vary and generally a maximum obligation is not explicitly stated. Because the obligated amounts under these types of agreements often are not explicitly stated, the overall maximum amount of the obligations cannot be reasonably estimated. We have not recorded any associated obligations at September 30, 2007 and March 31, 2007.We carry coverage under certain insurance policies to protect ourselves in the case of any unexpected liability; however, this coverage may not be sufficient. Product Warranty We typically provide a one-year warranty that our products will be free from defects in material and workmanship and will substantially conform in all material respects to our most recently published applicable specifications although sometimes we provide shorter or longer warranties, especially to some of our larger OEM customers. We have experienced minimal warranty claims in the past, and we accrue for such contingencies in our sales allowances and return reserve. 14 of 44 Table of Contents ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations In this discussion, “CMD,” “we,” “us” and “our” refer to California Micro Devices Corporation. All trademarks appearing in this discussion are the property of their respective owners. This discussion should be read in conjunction with the other financial information and financial statements and related notes contained elsewhere in this report. Forward Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Act of 1934, as amended. Such forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are not historical facts and are based on current expectations, estimates, and projections about our industry; our beliefs and assumptions; and our goals and objectives. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” and “estimates,” and variations of these words and similar expressions are intended to identify forward-looking statements. Examples of the kinds of forward-looking statements in this report include statements regarding the following: (1) our expectation that our ASP (“Average Selling Prices”) for similar products will decline approximately 15% per year; (2) our having a target gross margin of 39% to 41%;(3) our expectation that our future environmental compliance costs will be minimal; (4) our anticipation that our existing cash, cash equivalents and short-term investments will be sufficient to meet our anticipated cash needs over the next 12 months; (5) our expectation not to pay dividends in the foreseeable future; (6) our plan to examine goodwill we recorded from our acquisition of Arques Technology for impairment on or before the end of fiscal 2008; (7) our having a long term target for research and development expenses of 9% to 10% of sales; (8) our having a long term target for selling, general and administrative expenses of 15% to 16% of sales; (9) the future impact of the ASMC wafer fab shut-down; and (10) our expectation of further cost reductions of our products in future. These statements are only predictions, are not guarantees of future performance, and are subject to risks, uncertainties, and other factors, some of which are beyond our control, are difficult to predict, and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. These risks and uncertainties include, but are not limited to, whether our core markets continue to experience their forecasted growth and whether such growth continues to require the devices we supply; whether we will be able to increase our market penetration; whether our product mix changes, our unit volume decreases materially, we experience price erosion due to competitive pressures, or our contract manufacturers and assemblers raise their prices to us or we experience lower yields from them or we are unable to realize expected cost savings in certain manufacturing and assembly processes; whether there will be any changes in tax accounting rules; whether we will be successful developing new products which our customers will design into their products and whether design wins and bookings will translate into orders; whether we encounter any unexpected environmental clean-up issues with our former Tempe facility; whether we discover any further contamination at our former Topaz Avenue Milpitas facility; whether ASMC will be able to resume processing wafers when expected and whether some of our customers will seek to replace us with an alternate source of supply; and whether we will have large unanticipated cash requirements, as well as other risk factors detailed in this report, especially under Item 1A, Risk Factors. Except as required by law, we undertake no obligation to update any forward-looking statement, whether as a result of new information, future events, or otherwise. Executive Overview We design and sell application specific protection devices and display electronics devices for high volume applications in the mobile handset, digital consumer electronics and personal computer markets. We are a leading supplier of protection devices for mobile handsets that provide Electromagnetic Interference (EMI) filtering and Electrostatic Discharge (ESD) protection and of low capacitance ESD protection devices for digital consumer electronics and personal computers.Both types of protection devices are typically used to protect various interfaces, both external and internal, used in our customers’ products.Our protection products are built using our proprietary silicon manufacturing process technology and provide the function of multiple discrete passive components in a single silicon chip.They occupy significantly less space, cost our customers less on a total cost of ownership basis, offer higher performance and are more reliable than traditional solutions based on discrete passive components.Some of these devices also include active circuit analog elements that provide additional functionality. We also offer application specific display electronic devices for the mobile handset display market that include high speed serial interface display controllers and white light emitting diode (LED) drivers. Our serial interface display controller products features the industry’s smallest solution form factor and unique audio and video features. Our white LED drivers provide an optimal voltage and current to illuminate white LEDs employed in mobile handsets as liquid crystal display (LCD) backlights and camera flash applications. Our display electronics devices are designed using industry standard active analog and mixed signal process technology. 15 of 44 Table of Contents End customers for our semiconductor products are original equipment manufacturers (OEMs). We sell to some of these end customers through original design manufacturers (ODMs) and contract electronics manufacturers (CEMs). We use a direct sales force, manufacturers’ representatives and distributors to sell our products. We are completely fabless, using independent providers of wafer fabrication services. We have one operating segment and most of our physical assets are located outside the United States. Assets located outside the United States include product inventories and manufacturing equipment consigned to our contract wafer manufacturers, assemblers and test houses. At the end of October, one of our wafer fab partners, ASMC of Shanghai, experienced a power failure which impacted some of its in-process wafers, including some for us, and its wafer fab lines, including some lines which make product for us and in some cases are our only current source for such product. ASMC has informed us that it expects to complete repairs to damaged equipment and resume processing wafers within the next four to six weeks. We are taking steps to try to minimize the effect of this temporary shut-down on our customers and on ourselves. We expect that the revenue decline in the quarter ending December 31, 2007, will materially reduce our net income for the quarter.
